DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  Kao et al [US 2020/0006151] 
►	With respect to claim 1, Kao et al (figs 1-17, text [0001]-[0061]) discloses the claimed a semiconductor device comprising:
	a gate stack (54, text [0051]) arranged on a substrate (20, text [0016]); and 
	a multilayer gate spacer (38, text [0023]) arranged on a sidewall of the gate stack, the multilayer gate spacer having a k value of less than 4.0.	
►	With respect to claim 3, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the multilayer gate spacer (38, text [0030]) has a thickness of less than 10 nanometers (nm).
►	With respect to claim 4, Kao et al (figs 1-17, text [0001]-[0061]) discloses the claimed a semiconductor device comprising:
	a gate stack (54, text [0051]) arranged on a substrate (20, text [0016]); and 
	a multilayer gate spacer (38, text [0023]) arranged on a sidewall of the gate stack, the multilayer gate spacer comprising a first spacer layer (38A, text [0033]) and a second spacer layer (38B, text [0033]), each of the first spacer layer and the second spacer layer comprising silicon and carbon and having a k value of less than 5.3.
►	With respect to claim 6, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the multilayer gate spacer (38, text [0030]) has a thickness of less than 10 nanometers (nm).
►	With respect to claim 7, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the multilayer gate spacer includes a first spacer layer (38A, text [0042]) of SiC arranged on the sidewall of the gate stack.
►	With respect to claim 8, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the first spacer layer (38A, text [0042]) of SiC is arranged directly on the sidewall of the gate stack.
►	With respect to claim 9, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the multilayer gate spacer layer (38, text [0023]) includes a second spacer layer (38B, text [0033]-[0035]) that includes silicon, carbon, and nitrogen arranged on the first spacer layer.
►	With respect to claim 10, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the first spacer layer (38A, text [0050]) has a thickness of about 1 to about 2 nanometers (nm).
►	With respect to claim 11, Kao et al (figs 11, 13, text [0001]-[0061]) discloses wherein the first spacer layer (38A, text [0026]) has a C to Si ratio greater than 1.9.
►	With respect to claim 12, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the second spacer layer (38B, text [0033]; [0042]) is SiCN.
►	With respect to claim 13, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the SiCN includes a plurality of pores (text [0036]).
►	With respect to claim 14, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the first spacer layer (38A, text [0042]) includes SiC and is arranged directly on the sidewall of the gate stack.
►	With respect to claim 15, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the first spacer (38A, text [0050]) layer has a thickness of about 1 to about 2 nanometers (nm).
►	With respect to claim 16, Kao et al (figs 11, 13, text [0001]-[0061]) discloses wherein the first spacer layer (38A, text [0026]) has a C to Si ratio greater than 1.9.
►	With respect to claim 17, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the second spacer layer (38B, text [0033];[0042]) is SiCN.
►	With respect to claim 18, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the SiCN includes a plurality of pores (text [0036]).
►	With respect to claim 19, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the multilayer gate spacer (38, text [0023]) further includes a third spacer layer (38C, text [0033]-[0035]) arranged on the second spacer layer (38B, text [0033]-[0035]).
►	With respect to claim 20, Kao et al (fig 11, text [0001]-[0061]) discloses wherein the third spacer layer (38C, text [0033]-[0035]) includes SiCN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al [US 2020/0006151] 
►	With respect to claims 2 and 5,  Kao et al (fig 11, text [0001]-[0061]) discloses wherein the k value of the multilayer gate spacer (38, text [0023]) is about 3.0 to about 3.9. 
	 Kao et al do not disclose the exact k value of the multilayer gate spacer is about 3.3 to about 3.7. 
	However, the claimed range parameters of the k value is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  See In re Aller 105 USPQ233, 255 (CCPA 1955), In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819